internal_revenue_service number release date index number ---------------- --------------- ---------------------------------------- -------------------------------------- ----------------------------- ------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------- id no ------------- telephone number --------------------- refer reply to tege eo2 plr-153683-07 date april legend trust system state -------------------------------------------------------------- ---------------- ------------------------- ------------------------------------------------------------- ----------- statute ----------------------------------------------------------------------- --------------------------------------- association ----------------------------------------- dear ------------- this is in reply to your letter dated date requesting a ruling that the income of trust is excluded from gross_income under sec_115 of the internal_revenue_code and that trust is not required to file an annual federal_income_tax return facts system is an administrative and investment retirement_system created by state to provide retirement and other_benefits to its member’s employees pursuant to statute membership in system is limited to state municipalities and certain other public entities system established trust for the purpose of providing a method of pre-funding health care and welfare benefits for retirees their spouse and dependents plr-153683-07 contributions to trust are used primarily to fund health insurance premiums and premium subsidies contributions may also be used to pre-fund disability life and long- term care benefits trust is governed by system’s board_of trustees the board consists of trustees all of the trustees are employees or officials of state municipalities ten of the trustees are elected officers of state municipalities and five are employees or appointed officers of state municipalities the trustees are selected by the members of system trust is administered by a program administrator initially the program administrator will be association a nonprofit corporation organized under sec_501 association’s members are state municipalities the program administrator accepts contributions from and disburses payment to trust’s participating employers the payments distributed to the participating employer’s are to be used in accordance with each participating employer’s plan trust proposes to amend the trust agreement to clarify that the program administrator may be removed and replaced by a vote of the trustees in order to become a participating employer in trust an entity’s governing body must adopt a resolution electing to participate and enter into a participation_agreement with trust only a municipality or a public entity specified in statute is permitted to become a participating employer in trust further trust has amended the trust agreement to provide that in no case may an entity that is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code become a participating employer in trust trust’s income is derived from employer contributions and investment_income employees of the participating employers do not contribute funds to trust or to their participating employer in connection with their post-employment health and welfare benefits premiums the income of trust is used solely to pay for retiree benefits and trust administration_expenses the sole purpose of trust is to help its participating employers pay the cost of providing health and welfare benefits to retirees and other former employees and their spouses and dependents the trust agreement can be amended by the board_of trustees trust has amended the trust agreement to provide that upon termination of trust in no case will any remaining assets in trust be distributed to an entity that is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code trust represents that the following statement will appear in bold type at the top of the first page of the trust and on the first page of every participation_agreement plr-153683-07 no guaranty that payments or reimbursements to employees former employees or retirees will be tax-free the trust has obtained a ruling from the internal_revenue_service concerning only the federal tax treatment of the trust’s income that ruling may not be cited or relied upon by the employer whatsoever as precedent concerning any matter relating to the employer’s health plan s including post-retirement health_plans in particular that ruling has no effect on whether contributions to the employer’s health plan s or payments from the employer’s health_plans including reimbursements of medical_expenses are excludable from the gross_income of employees former employees former employees and retirees under the internal_revenue_code the federal_income_tax consequences to employees former employees and retirees depend on the terms and operations of the employer’s health plan s sec_115 law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization plr-153683-07 trust provides health benefits to retired employees of participating employers all of trust’s participating employers are states political subdivisions of states or entities the income of which is excluded from gross_income under sec_115 of the code providing health benefits to current and former employees of such government entities constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code the income of trust accrues to its participating employers all of which are states political subdivisions of states or entities the income of which is excluded from gross_income under sec_115 of the code no private interests participate in or benefit from the operation of trust any distribution of remaining funds in trust to participating retirees upon the dissolution of trust satisfies an obligation the participating employers have assumed with respect to providing health benefits to their employees the benefit to the participating employees is incidental to the public benefit see revrul_90_74 based on the information and representations submitted by trust we hold that the income of trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 accordingly trust’s income is excludable from gross_income under sec_115 of the code sec_6012 sec_6012 provides in general that every corporation subject_to taxation under subtitle a shall make returns with respect to income taxes under subtitle a in addition sec_1_6012-2 of the regulations provides in part that every corporation as defined in sec_7701 subject_to taxation under subtitle a of the code shall make a return of income regardless of whether it has taxable_income or regardless of the amount of its gross_income sec_6012 provides in general that every trust having for a taxable_year any taxable_income or having gross_income of dollar_figure or over regardless of the amount of taxable_income shall make returns with respect to income taxes under subtitle a sec_7701 and sec_301_7701-4 of the regulations define trusts for purposes of sec_6012 sec_301_7701-1 of the regulations provides that the the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 sec_301_7701-3 and sec_301_7701-4 unless a provision of the code provides for special treatment of that organization plr-153683-07 sec_301_7701-4 provides that in general an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit if an entity has both associate and a business_purpose it cannot be classified as a_trust for federal_income_tax purposes based solely on the facts submitted and the representations made we hold that trust is classified as a_trust for federal_income_tax purposes under sec_301_7701-4 accordingly no annual income_tax return must be filed by trust pursuant to sec_6012 since any income realized by trust is excluded from gross_income under sec_115 no opinion is expressed concerning the federal tax consequences of the trust under any other provision of the code other than those cited above in particular no representation is made regarding the federal tax consequences of contributions to or payments from an employer’s health plan s including but not limited to whether contributions to the plan s are excludable from the gross_income of employees former employees or retirees under sec_106 and whether payments from the plan s including reimbursements of medical_expenses are excludable from the gross_income of employees former employees or retirees under sec_104 or sec_105 the participating employers are responsible for determining the tax status of all disbursements made to or on behalf of eligible recipients the participating employers are also responsible for performing any_tax reporting obligations resulting from any such disbursements this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent sincerely ________________________ sylvia f hunt assistant chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities
